Campbell, J.
The bill in this case was filed by complainants as grantees of Samuel Whitney claiming as owners in possession of the Mission Reserve near the village of Sault de Ste. Marie, to have their title quieted and a release granted by defendants who hold a government patent. The equities asserted are all derived from a claim of purchase under contract previous to the patent, whereby it is urged the grant inured to Whitney. This depends upon a state of allegations to the following effect.
In 1853 defendant by its alleged agent, Rev. James Shaw, a minister under the Michigan Conference, was in possession of the land in question, which was a parcel of 640 acres, fronting on the Little Rapids of St. Mary’s river and running back at an angle so as to cover a part of section 16 and some adjoining sections. This tract had formerly been used as the seat of an Indian mission supported by' appropriations from the Hnited States under treaty with the Indians. At this time the mission had been removed to a point further up the lake, and the property was under lease. It had never been granted either to the Indians or to any religious body, but had been reserved for occupation for the mission while it lasted.
In 1850 an Act of Congress was passed for settling land claims in that vicinity which included two classes of private claims. The first class consisted' of those acted on by the early Land Commission which sat in 1823 and thereabouts to inquire into the old possessory and proprietary titles at the Sault, whose action had remained unconfirmed by Congress during this long period for reasons not shown by this record and not now important. The second class of cases included *64only recent possessions not based on those older titles, and standing on a footing analogous to that of squatters or settlers. Testimony was to be taken and reports made on these separately and in regard to the latter proper values to be set for pre-emption. Final confirmation was to be had by the Land-office at Washington to which the register and receiver were to make their report.
The same statute required these local officers to receive testimony-in regard to any missionary claims and report it to the general Land-office, but no provision was made for grants or confirmations. Under this last enactment various affidavits were filed by the missionaries explaining their former possession.
In 1853 Samuel Whitney had some dealings with Mr. Shaw with a view of getting control of this mission property, and in December, 1853, Mr. Shaw signed a contract which acknowledged the receipt of one hundred dollars towards purchase money, and agreed that Whitney should on payment of $1280, receive a quitclaim deed. It also contained a promise to endeavor to obtain a patent.
The bill asserts (but the proof is otherwise) that Whitney was put in possession, and that he delayed payment because defendant did not get out a patent but that in 1855 a quitclaim deed was executed by defendant, and in the winter of 1856-7 he paid up the balance of the purchase money and the deed was delivered and was recorded soon after. The bill also avers that in April 1853 the defendant’s title was confirmed by the register and receiver, but that in 1858 he ■ascertained from the Commissioner of the general Land-office that there was no law providing for the confirmation of mission lands. Whitney claims it was by his procurement that in 1860 a law was passed providing for such cases and allowing their confirmation. In 1867 Whitney claims that he applied to defendant to correct the old quitclaim which contained no sum of money named as consideration, or to give a new deed, and that he sent his deed to the defendant’s officers who never returned or corrected it. In 1879 the Land-office confirmed the title to defendant- on payment of $800. This title he claims inures to his benefit.
*65There are many facts introduced on both sides by way of evidence, but this is the outline of complainant’s bill and theory. They claim it was the duty of defendant to pay for and take out the patent, but offer in case the court hold otherwise, to pay the amount.
This last offer, and the rules of law under which it is made, would change the bill from one to quiet title to a bill for specific performance. But as both are made to depend on the same contract relations, no objection is made on that account, and the merits are fairly submitted.
As this contract relation is apparently the condition of relief on any theory, it becomes necessary to determine how far it existed. It becomes all the more important as it appears quite clearly that some portion of the land, at least, is not in complainants’ possession, but is occupied by tenants of defendant.
Mr. Shaw admits that the contract bears his signature, but is positive that he never understood that he was attempting to sell any more than the improvements and occupancy, and that he would not have sold title on those terms. He also denies any understanding that steps were to be taken by defendant to perfect the title. And he also denies that he had authority to act for defendant in such stipulations.
It appears clearly that it could not have been understood that he had any such authority. Subsequent communications with Whitney as well as defendant show that it was not until some time after the contract that the defendant’s officers consented to make any sale, and they never sent a power of attorney which both Shaw and Whitney desired arjd expected. A quitclaim deed was sent on in the summer of 1855, to be delivered on payment of the price agreed. There w;as no other agreement made by defendant, and this deed contained no promises or covenants. It was sent in answer to communications from Shaw in which defendant was informed that the purchaser took all risks, and that there was nothing sold but existing improvements and occupancy, and that in Shaw’s opinion there was no probability that the government would ever give the land to defendant; and among other reasons *66given were the abandonment of the mission there, and the fact that section 16 belonged to the State of Michigan as school land.
It is impossible to hold on this record that any rights were created against defendant by the contract of 1853. The entire equities as well as legal claims must depend on the quitclaim deed, if that deed was ever delivered, on' which there is a conflict.
The complainants to some extent perceiving this difficulty, insist that the patent was merely the consummation of a title that was recognized and reputed in 1853, before the December contract. The circuit judge lays stress on this in his opinion. A careful examination of the record, however, shows that there was no such confirmation in 1853, and that during that year no action whatever was completed, important or unimportant, in the nature of a determination.
The report of Messrs. Brown and Butler, the local register and receiver, dated in April, 1853, strictly conforms to the statute in merely including the showing made for the defendant. There is some difficulty in ascertaining from this* record the precise date of the report of their successors, Messrs. Warner and Pratt, which contains a formal attempt to confirm the land to James Shaw in trust for defendant, as the date is omitted from the transcript. But it appears from a recital in later documents that it was not forwarded to the department until as late as September, 1855. This is the first ascertainment of any interest in defendant by a public officer. But until the law of 1860 no such determination was provided for, and the record contains nothing to indicate why the new land-officers assumed any such authority.
It appears that in 1858 Mr. Whitney made some communication to the general Land-office inquiring why the Mission claim should not be confirmed. The letter of Mr. Hendricks, the Commissioner, in answer to this seems to indicate that Whitney did not apply as owner of the claim, but as inquiring in the Mission interest. The Commissioner answered him by saying that the law of 1850 only contemplated the reception of evidence. After the law of 1860 was passed, *67Mr. Edmonds, then Commissioner, on July 31, 1862, sent instructions to the register and receiver at Marquette stating that the mission claim seemed to be a good one, which might be confirmed under the act of 1860, and mentioning that the assessment on it was fixed at $800. It was then stated that before final confirmation it was necessary the office should be advised by some action duly verified in what way, by corporate officers or otherwise, the mission title could be properly vested.; and intimated that on receiving satisfactory evidence to that effect the Commissioner would confirm the claim to ■such person or body, and the land might then be entered on payment of the assessment at the local land-office in Marquette. The register and receiver were directed to notify all parties interested. It does not appear whether they did so. They made no report. The Commissioner sent a copy of this letter of instructions to Mr. Whitney, who does not appear to have taken any steps to have the matter arranged, or to have communicated with the society.
Nothing further was done until 1867, when Mr. Whitney ■appears to have inquired for the patent at the general land-office in May, and. thereupon the Commissioner sent to the Marquette office a copy of the instructions of 1862, asking a report of what had been done and stating none had been received. On May 23 he sent a copy of this letter to Whitney. On the 19th of July, 1867, he further informed Whitney that he had instructed the Marquette officers to report and that when they did so proper action would be taken.
After receiving this last letter, and therefore with full knowledge that there was no confirmation or patent, Whitney wrote to the Methodist Book Concern stating that his quitclaim was defective for want of any sum mentioned as consideration and asking that a new and correct deed should be sent him or a correction of the old one if it could be legally done. In this letter he asks if they have received the patent which should have been sent him five or six years before, which he says has miscarried and may have reached them by mistake. The effect of a new deed .might have given him *68new rights, and the reference to the patent was a palpable falsehood.
The defendant’s officer promised, if the deed should be sent him, to consult the legal adviser of defendant, and if any wrong had been done that it should be rectified. Whitney says he thinks he sent the deed. There is no corroborating testimony," and as no lawyer would probably have advised that the deed was invalid on account of the omission, and as-the pretense of the letter was evidently designed to create a' false impression concerning the patent, it may very well be doubted whether the purpose of Whitney was not to get an undue advantage. There was no legal or moral obligation resting on defendant under the sale to Whitney or even under the contract of 1853, if valid, to advance any money to buy the government title. Whitney could not help knowing this, and it was his own fault that the claim had not been confirmed and patent issued to the company if he desired it. But the law did not authorize the confirmation or grant to an assignee, and his conduct leads to a strong suspicion that he desired to get the property without personal outlay by waiting for defendant to take it and then setting up a claim to it. He waited between three and four years more without action until September 1870, when he again inquired at Washington, and was again answered that the officers at Marquette had never reported, and again in 1871 was notified that the presiding elder at Marquette had refused to take the land. During all this time it does not appear that he made any application at Marquette, or urged defendant to enter the land. And during all of this period his own agent Mr. Warner with whom he corresponded freely about his land matters was in the county, and was the very land-officer who had reported favorably on this claim in 1855. In 1871 upon his suggesting his claim to have the defendant carry out the contract of 1853 it was at once repudiated.
In spite of this last notice he still waited until 1879 when defendant had the claim confirmed and sued out a patent. Then he set up his present claim and in 1880 transferred his title to some other lands as well as to this, to the parties who *69are represented in this suit through some mesne conveyances. His deed purported to be a warranty, but for a nominal consideration of ten dollars, and according to his testimony the various sales do not represent any very tangible value and have no equities beyond strict legal right. The case has been argued as if he had equities of a substantial character.
It has already been said that whatever equities he has arose under the quitclaim. Defendant’s present agents having no personal knowledge of the dealings have raised some question ■concerning the payment of the original consideration. Apart from the presumption derived from the possession of the •deed, the testimony is not satisfactory. If the deed was •delivered by Mr. Shaw he probably received whatever was paid. His mind is in considerable doubt about it. Whitney’s positive statements of paying it personally turn out to be incorrect," and if the case depended on this question it would require very considerable scrutiny.
But a quitclaim deed can never inure to convey any subsequently acquired title which was not actually owned in equity at the time of the deed. Where one has bought and paid for land and obtained a land-office duplicate, that has been held to pass all but the formal title, and a quitclaim therefore may convey the land thereafter patented. That, however, was not the case here. This land was in no sense the property •of the Mission and was not claimed to be. The Methodist church occupied it under the government appropriation for the benefit of the Indians and not for their own benefit, and •on the removal of the mission it might (except so far as the ■State of Michigan may have been interested in section 16) have been offered for sale under the land-office regulations by lifting the reservation. The Act of 1850, as already suggested, ■only provided for making inquiry into the Mission lands. It was not until the Act of 1860 that any beneficial interests were authorized, and these were not donations but pre-emption rights which were granted in respect of mere occupancy in favor of the mission and not of any assignees before entry. The land-office rules required strict inquiry into the title ■of the corporate officers. Until the claim was perfected by *70the recognition by the Commissioner at Washington, and the-payment of the assessed valuation, no rights vested in any one which were capable of assignment.
Not only was there no actual transmission of equities, but it is difficult to see any moral claim which Whitney could have set- up against defendant upon the land. He had according to his testimony been allowed a deduction for the rents accruing before he made his payment, although they were clearly outside of his contract which made no provision for entry before payment. The land had been made very profitable to the lessees then in possesion, who made $3000' out of it in two years, and who paid a rental of $150 a year besides improving it about $1000. It was evidently desirable for him to delay all action by defendant instead of favoring it, unless he really supposed he was entitled to have defendant buy it for him without further payment, which the record does not indicate to have been the fact. But even if he had such a notion, and it was well founded, the rules of equity require some degree of diligence. Here, with knowledge all the while of the real condition of the title and how it could be perfected, he made no attempt for about eighteen years even to-urge action on defendant, and he made no offer or attempt to procure confirmation. It was only when the defendant, after this long interval had purchased and paid for the land which he had so long claimed the enjoyment of that he set on foot this attempt to appropriate it to his own purposes. Had his-original equities been, real and legally appreciable, this long delay would have stood very seriously in the way of enforcing them. But he had neither legal nor equitable claims against the property, and its enhanced value, aiter so many years, may fairly be deemed the inducement for the present experiment. We make no comment on his testimony, which is peculiar and inconsistent, because we can discover no foundation at all for his pretensions. His grantees cannot be in any better legal position than he is, and can have no stronger claims on a court of equity. The case made by the bill fails, and on the facts none could be made by any different frame of pleadings.
The decree below must be reversed and the bill dismissed with costs of both courts.
*71Cooley, C. J. and Sherwood, J. concurred.